DETAILED ACTION
	This Office Action is responsive to the Applicants’ submission, filed on January 22, 2021, amending claims 1, 2, 10, 11, 15, 16 and 20.  The present application is being examined under the pre-AIA  first to invent provisions.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 6, 2020 has been considered by the Examiner.


Claim Objections
Claims 16-20 are objected to because of the following informalities.  Each of claims 16-20 is directed to the “computer readable storage medium of claim 15.”  Claim 15, however, is directed to a “non-transitory computer readable storage medium.”  To avoid potential confusion and be consistent, it is recommended that each of claims 16-20 be amended to instead recite the “non-transitory computer readable storage medium of claim 15.”  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-3, 6-12 and 15-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2012/0139844 to Ramstein et al. (“Ramstein”), and also over U.S. Patent Application Publication No. 2011/0210926 to Pasquero et al. (“Pasquero”).
Regarding claims 1, 10 and 15, Ramstein describes a system with a touchscreen that generates haptic effects in response to a manipulation of text displayed on the touchscreen (see e.g. paragraph 0005).  Ramstein particularly teaches, at an electronic device with a touch-sensitive surface and a display (e.g. at a handheld device comprising a touchscreen, like described in paragraph 0012):
displaying, on the display, a plurality of user interface objects, wherein each of the plurality of user interface objects includes a plurality of subdivisions (see e.g. paragraphs 0012 and 0021, and FIGS. 1 and 3: Ramstein discloses that the handheld device can display text.  Ramstein further discloses that haptic feedback can be provided as the user’s finger touches or slides across the text; for example, if a character is selected a particular haptic feedback is generated, 
	detecting movement of a contact on the touch-sensitive surface over a respective user interface object in the plurality of user interface objects (see e.g. paragraph 0023: as noted above, Ramstein teaches that haptic feedback can be provided as the user’s finger touches or slides across the text such that, for example, if a character is selected a particular haptic feedback is generated, while if a full word is selected a different haptic effect is generated.  Ramstein further discloses that the type of haptic feedback can be affected by the speed of finger’s movement – see paragraph 0025.  Accordingly, the device necessarily detects the movement of the finger contact on the touchscreen as it moves over a respective user interface object such as a word.); and
	in response to detecting the movement of the contact:
		in accordance with a determination that output criteria have been met, wherein the output criteria include a criterion based on a characteristic of the contact while the contact moves over the respective user interface object, generating tactile outputs that correspond to a respective boundary of the respective user interface object and subdivisions of the respective user interface object (see e.g. paragraph 0025: Ramstein discloses that the type of haptic effect can be affected by gestural parameters, such as the speed of the finger’s movement as it moves across the text, and that for example, a fast movement and
		in accordance with a determination that the output criteria have not been met, generating tactile outputs that correspond to the respective boundary of the respective user interface object without generating tactile outputs that correspond to the subdivisions of the respective user interface object (see e.g. paragraph 0025: as noted above, Ramstein discloses that the type of haptic effect can be effected by gestural parameters such as the speed of the finger’s movement as it moves across the text, and that for example, a fast movement could result in filtering out some of the haptic events that would normally occur during slow gestures; if a user is slowly moving his or her finger across the text haptic feedback can allow the user to feel each character by varying the type of 
Accordingly, Ramstein teaches a method similar to that of claim 1.  Ramstein discloses that such teachings can be implemented via one or more programs stored in the memory of an electronic device that further comprises one or more processors, a touch-sensitive surface and a display (see e.g. paragraphs 0012 and 0014-0016).  Such a device implementing the above-described teachings of Ramstein is considered an electronic device similar to that of claim 10.  The memory storing the one or more programs for implementing the above-described teachings of Ramstein is considered a non-transitory computer readable storage medium similar to that of claim 15.  However, Ramstein does not explicitly teach that the output criteria include a criterion that the contact has an intensity above a respective intensity threshold, as is required by claims 1, 10 and 15.
	Pasquero nevertheless generally teaches that tactile feedback provided for a gesture applied to a touchscreen display can be based on one or more characteristics of the gesture, including whether a touch contact of the gesture exceeds a predefined force threshold (see e.g. paragraphs 0015, 0036-0037 and 0053).  If the force of the touch contact exceeds the 
	It would have been obvious to one of ordinary skill in the art, having the teachings of Ramstein and Pasquero before him at the time the invention was made, to modify the method, electronic device and non-transitory computer readable storage medium taught by Ramstein such that the output criteria additionally or alternatively include a criterion that the contact has a force (i.e. intensity) above a respective threshold when the gesture is performed (i.e. when the contact moves over the respective user interface object), as is taught by Pasquero.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable the user to readily adjust the tactile feedback, as is evident from Pasquero.  Accordingly, Ramstein and Pasquero are considered to teach, to one of ordinary skill in the art, a method like that of claim 1, an electronic device like that of claim 10, and a non-transitory computer readable storage medium like that of claim 15.
	As per claims 2, 11 and 16, Ramstein teaches that the output criteria can include a criterion that the contact has a velocity that is below a respective velocity threshold when the contact moves over the respective user interface object (see e.g. paragraph 0025: Ramstein discloses that the type of haptic effect can be effected by the speed of the finger’s movement as it moves across the text, and that for example, a fast movement could result in filtering out some of the haptic events that would normally occur during slow gestures.  Ramstein particularly discloses that if a user is slowly moving his or her finger across the text, haptic feedback can allow the user to feel each character by varying the type of haptic event when encountering the space between characters – see e.g. paragraph 0025.  If the user is instead moving his or her finger more quickly across the text, haptic feedback is provided to allow the user to feel each individual word rather than each character by varying the type of haptic event when encountering the space between words – see e.g. paragraph 0025.).  Accordingly, the above-described combination of Ramstein and Pasquero is further considered to teach a method like 
Regarding claims 3, 12 and 17, Ramstein does not explicitly disclose that the output criteria include a criterion that the contact has an intensity below a respective intensity threshold when the contact moves over the respective user interface object, as is required by claims 3, 12 and 17.  Pasquero nevertheless generally teaches that tactile feedback provided for a gesture applied to a touchscreen display can be based on one or more characteristics of the gesture, including whether a touch contact of the gesture exceeds a predefined force threshold (see e.g. paragraphs 0015, 0036-0037 and 0053).  If the force of the touch contact falls below the predefined threshold, the tactile feedback is provided at a predetermined magnitude and/or a particular input command is determined from the gesture (see e.g. paragraphs 0053 and 0070).  Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Ramstein and Pasquero before him at the time the invention was made, to modify the method, electronic device and computer readable storage medium taught by Ramstein such that the output criteria include a criterion that the contact has a force (i.e. intensity) below a respective threshold when the gesture is performed (i.e. when the contact moves over the respective user interface object), as is taught by Pasquero.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable the user to readily adjust the tactile feedback, as is evident from Pasquero.  Accordingly, Ramstein and Pasquero are further considered to teach, to one of ordinary skill in the art, a method like that of claim 3, an electronic device like that of claim 12, and a computer readable storage medium like that of claim 17.
As per claim 6, Ramstein discloses that the plurality of user interface objects can be paragraphs and that a subdivision thereof can be words (see e.g. paragraph 0025: as noted above, Ramstein discloses that if a user is slowly moving his or her finger across the text, haptic feedback can allow the user to feel each character by varying the type of haptic event when 
	As per claim 7, Ramstein discloses that the plurality of user interface objects can be sentences and that a subdivision thereof can be words (see e.g. paragraph 0025: as noted above, Ramstein discloses that if a user is slowly moving his or her finger across the text, haptic feedback can allow the user to feel each character by varying the type of haptic event when encountering the space between characters, but if the user is instead moving his or her finger more quickly across the text, haptic feedback is provided to allow the user to feel each individual word rather than each character by varying the type of haptic event when encountering the space between words.  Ramstein further discloses that “[o]ther variations of speed could result, for example, in a sentence or paragraph being distinguished by haptic events” – see paragraph 0025.  Accordingly, it is further apparent that if the user is moving his or her fingers even more quickly across the text, haptic feedback is provided when encountering the space between sentences.  Each of the sentences of the text can thus be considered a user interface object like claimed, and each of the words of a sentence can be considered a subdivision thereof.).  The 
	As per claim 8, Ramstein discloses that the plurality of user interface objects can be words and that the subdivisions thereof can be letters (see e.g. paragraph 0025: as noted above, Ramstein discloses that if a user is slowly moving his or her finger across the text, haptic feedback can allow the user to feel each character by varying the type of haptic event when encountering the space between characters, but if the user is instead moving his or her finger more quickly across the text, haptic feedback is provided to allow the user to feel each individual word rather than each character by varying the type of haptic event when encountering the space between words.  Each of the words of the displayed text can be considered a user interface object and each of the characters within a word can be considered a subdivision of that object.).  The above-described combination of Ramstein and Pasquero thus further teaches a method like that of claim 8.
As per claim 9, Ramstein further teaches that a respective user interface object of the plurality of user interface objects includes a hierarchy of subdivisions, including a level corresponding to a first class of subdivisions and a level corresponding to a second class of subdivisions, wherein the method further includes, in response to detecting the movement of the contact: (i) in accordance with a determination that first output criteria have been met, generating tactile outputs corresponding to subdivisions in the first class of subdivisions without generating tactile outputs corresponding to subdivisions in in the second class of subdivisions; and (ii) in accordance with a determination that a second output criteria have been met, generating tactile outputs corresponding to subdivisions in the first class of subdivisions and generating tactile outputs corresponding to subdivisions in the second class of subdivisions (see e.g. paragraph 0025: as noted above, Ramstein discloses that if a user is slowly moving his or her finger across the text, haptic feedback can allow the user to feel each character by varying the type of haptic event when encountering the space between characters, but if the user is .

Claims 4, 13 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Ramstein and Pasquero, which is described above, and also over U.S. Patent No. 6,300,936 to Braun et al. (“Braun”).
As described above, Ramstein and Pasquero teach a method like that of claim 1, an electronic device like that of claim 10, and a computer readable storage medium like that of 
Braun nevertheless teaches generating tactile outputs (i.e. force feedback) in response to interaction with content within an application window based on whether the application window is active (see e.g. column 2, lines 7-25; and column 3, lines 28-51).
 It would have been obvious to one of ordinary skill in the art, having the teachings of Ramstein, Pasquero and Braun before him at the time the invention was made, to modify the method, electronic device and computer readable storage medium taught by Ramstein and Pasquero such that the output criteria include a criterion that the respective user interface object is displayed in an active window in the user interface, like taught by Braun.  It would have been advantageous to one of ordinary skill to utilize such a combination because it can prevent conflicting tactile outputs, as is suggested by Braun.  Accordingly, Ramstein, Pasquero and Braun are considered to teach, to one of ordinary skill in the art, a method like that of claim 4, an electronic device like that of claim 13, and a computer readable storage medium like that of claim 18.

Claims 5, 14 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Ramstein and Pasquero, which is described above, and also over U.S. Patent Application Publication No. 2002/0054011 to Bruneau et al. (“Bruneau”).
As described above, Ramstein and Pasquero teach a method like that of claim 1, an electronic device like that of claim 10, and a computer readable storage medium like that of claim 15, whereby tactile outputs corresponding to a boundary of a respective user interface 
Such teachings are nevertheless known in the art.  Bruneau, for example, discloses that a display can comprise a plurality of windows and selectable affordances therein, whereby a tactile output is generated as the user positions a cursor over a border of the windows or selectable affordances (see e.g. paragraphs 00890-0090 and FIG. 6).
It would have been obvious to one of ordinary skill in the art, having the teachings of Ramstein, Pasquero and Bruneau before him at the time the invention was made, to modify the method, electronic device and computer readable storage medium taught by Ramstein and Pasquero such that the plurality of interface objects alternatively include application windows, and that the subdivisions of the respective user interface object include selectable affordances within the application windows, as is taught by Bruneau.   It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable the user to identify selectable items within a graphical user interface, as is suggested by Bruneau.  Accordingly, Ramstein, Pasquero and Bruneau are considered to teach, to one of ordinary skill in the art, a method like that of claim 5, an electronic device like that of claim 14, and a computer readable storage medium like that of claim 19.

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Ramstein and Pasquero, which is described above, and also over U.S. Patent Application Publication No. 2014/0028554 to De Los Reyes et al. (“De Los Reyes”).

Nevertheless, De Los Reyes teaches detecting a plurality of contacts on a touch-sensitive surface (i.e. a first contact, then a second contact) and assigning one or more of the plurality of contacts, comprising less than all of the plurality of contacts (e.g. ignoring the second contact), to a gesture in accordance with predefined gesture criteria (e.g. if the second contact occurred more than a threshold period of time after the first contact) (see e.g. paragraphs 0005, 0082-0088).
It would have been obvious to one of ordinary skill in the art, having the teachings of Ramstein, Pasquero and De Los Reyes before him at the time the invention was made, to modify the computer readable storage medium taught by Ramstein and Pasquero so as to detect a plurality of contacts on the touch-sensitive surface, and assign one or more of the plurality of contacts, comprising less than all of the plurality of contacts, to the gesture in accordance with predefined gesture criteria, as is taught by De Los Reyes.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable inadvertent contacts to be ignored, as is taught by De Los Reyes.  Accordingly, Ramstein, Pasquero and De Los Reyes are considered to teach, to one of ordinary skill in the art, a computer readable storage medium like that of claim 20.


Response to Arguments
	The Examiner acknowledges the Applicants’ amendments to claims 1, 2, 10, 11, 15, 16 and 20.  In response to these amendments, the objection to claim 20 and the 35 U.S.C. § 101 rejections to claims 15-20 presented in the previous Office Action are respectfully withdrawn.
	Regarding the prior art rejections presented in the previous Office Action, the Applicants argue that, in Pasquero, pressure criteria is used solely to determine a magnitude of a haptic event, as opposed to whether or not to provide haptic feedback in the first place.  The Applicants conclude that neither Pasquero nor Ramstein contain teachings that would motivate one to replace the speed criteria of Ramstein with the pressure criteria in Pasquero in order to achieve generating additional tactile outputs “that correspond to a respective boundary of the respective user interface object and subdivisions of the respective user interface object” as is now claimed.
	In response, the Examiner respectfully submits that the Applicant’s arguments discount the teachings of Ramstein.  As noted above, Ramstein teaches providing haptic feedback as a user’s finger touches or slides across displayed text; for example, if a character is selected a particular haptic feedback is generated, while if a full word is selected a different haptic effect is generated, and if a line or paragraph is selected yet another haptic effect is generated (see e.g. paragraph 0023).  Notably, Ramstein discloses that the type of haptic effect can be affected by gestural parameters; for example, a fast movement could result in filtering out some of the haptic events that would normally occur during slow gestures (see e.g. paragraph 0025).  Ramstein particularly discloses that if a user is slowly moving his or her finger across the text, haptic feedback can allow the user to feel each character by varying the type of haptic event when encountering the space between characters (see e.g. paragraph 0025).  If the user is instead moving his or her finger more quickly across the text, haptic feedback is provided to allow the user to feel each individual word rather than each character by varying the type of haptic event when encountering the space between words (see e.g. paragraph 0025).  and subdivisions (e.g. individual characters) of the respective user interface object in accordance with a determination that output criteria have been met, wherein the output criteria include a criterion based on a characteristic of the contact with respect to a threshold value.
Pasquero similarly teaches that tactile feedback provided for a gesture applied to a touchscreen display can be based on one or more characteristics of the gesture, and particularly discloses that such characteristics can include the force applied by the touch contact during the gesture (see e.g. paragraphs 0015, 0036-0037 and 0053).  If the force of the touch contact exceeds the predefined threshold, the tactile feedback is provided at a predetermined magnitude and/or a particular input command is determined from the gesture (see e.g. paragraphs 0053 and 0070).
Accordingly, the Examiner respectfully maintains that it would have been obvious to one of ordinary skill in the art, having the teachings of Ramstein and Pasquero before him at the time the invention was made, to modify the method, electronic device and computer readable storage medium taught by Ramstein such that, like the speed of the gesture taught by Ramstein, the force of the gesture like taught by Pasquero can be applied to determine the tactile outputs responsive to the gesture, i.e. to generate tactile outputs that correspond to a respective boundary of a user interface object (e.g. a word) and subdivisions (e.g. individual characters) of the respective user interface object in accordance with a determination that the contact has a force (i.e. intensity) above a respective threshold.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable the user to predictably adjust the tactile feedback, as is evident from Ramstein and Pasquero.  Accordingly, the Examiner respectfully maintains that the combination of Ramstein and Pasquero teaches, “in accordance with a determination that output criteria have been met, wherein the output criteria include a criterion that the contact has an intensity above a 
The Applicants’ arguments filed on January 22, 2021 have thus been fully considered, but are not persuasive.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE T BASOM whose telephone number is (571)272-4044.  The examiner can normally be reached on Monday-Friday, 9:00 am - 5:30 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BTB/
5/3/2021

/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173